DETAILED ACTION
This action is in response to the Request to Continued Examination (RCE) 02/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the low-speed circuit breaker interruption unit completes interruption of the DC current after completing interruption of the DC current by the high-speed circuit breaker interruption unit”. It first states that an interruption of the DC current is completed after completing interruption of the DC current. This limitation appears to be impossible to perform. How could interruption of current be completed after it already has been completed?
Claims 3 – 8 are rejected because its inherent dependency on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 - 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the low-speed circuit breaker does not include a current limiting element having an impedance value which is the same as the impedance of the current limiting element included in the high-speed circuit breaker.” However, said limitation is not supported by the original disclosure. 
Claims 3 – 8 are rejected because its inherent dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,737,162; (hereinafter Ito), cited by Applicant(s) in view of US Pub. No. 2014/0022680; (hereinafter Berggren).

Regarding claim 1, Ito [e.g. Fig. 4] discloses a direct current circuit breaker used in a self- commutated direct current power transmission system, the direct current circuit breaker comprising a high-speed circuit breaker [e.g. 6; col. 5, lines 15 - 19 recites “the time required by this small DC circuit breaker 6 to interrupt arcs of small currents is generally shorter than that by a larger DC circuit breaker”] and a low-speed circuit breaker [e.g. 1] that are connected in series, wherein the high-speed circuit breaker includes a high-speed circuit breaker [e.g. 6] interruption unit to interrupt, when a fault has occurred on a direct current line [e.g. 2], a DC current flowing through the direct current line [e.g. Abstract and col. 5, lines 52 – 59 recites “Once the arc currents have become smaller (have approached zero) due to the vibrations, the DC circuit breaker 6 can sufficiently interrupt the currents, and do so in a shorter time than the sole DC circuit breaker 1 due to its smaller arc time constant. That is, reducing the arc time (circuit breaking time) for currents enables the stroke and size of the circuit breaker to be reduced”], and a current limiting element [e.g. 5] connected in parallel with the high-speed circuit breaker interruption unit, the low-speed circuit breaker includes: a low-speed circuit breaker interruption unit [e.g. 1] to interrupt, when a fault has occurred on the direct current line, the DC current flowing through the direct current line [e.g. Abstract and col. 5, lines 52 – 59, a time period required for the high-speed circuit breaker interruption unit to interrupt the DC current is shorter than a time period required for the low-speed circuit breaker interruption unit to interrupt the DC current [e.g. col. 5, lines 15 - 19 recites “the time required by this small DC circuit breaker 6 to interrupt arcs of small currents is generally shorter than that by a larger DC circuit breaker”], the high-speed circuit breaker interruption unit has interrupted the DC current [e.g. as stated above with respect to claim 1], low-speed circuit breaker interruption unit completes interruption of the DC current after completing interruption of the DC current by the high-speed circuit breaker interruption unit [e.g. col. 5, lines 15 – 19 suggests that the low-speed circuit breaker completes operation after the high-speed circuit breaker, since the time requiring for circuit breaker 6 to operate is smaller than the time for the circuit breaker 1 ].
Ito fails to explicitly disclose the low-speed circuit breaker interruption unit completes interruption of the DC current before a voltage applied to the current limiting element becomes lower than a minimum voltage allowable for the system and an impedance of the current limiting element is set at a value that enables, a voltage applied to the current limiting element to be maintained at the minimum voltage or greater than the minimum voltage needed for the system to continue operating, the low-speed circuit breaker does not include a current limiting element having an impedance value which is the same as the impedance of the current limiting element included in the high-speed circuit breaker.
Berggren [e.g. Fig. 4a] the low-speed circuit breaker interruption unit [e.g. 405] completes interruption of the DC current before a voltage applied to the current limiting element [e.g. 410] becomes lower than a minimum voltage allowable for the system [e.g. paragraphs 057-058 recites “The non-linear resistors 410 of the open section 400 set up a voltage which counteracts the flow of current through the non-linear resistors 410. The higher number of sections 400 that are opened, the smaller the current will be, with zero current as the extreme. By opening a suitable subset of the n series connected breaker sections 400, the counter voltage across the corresponding arrestors can be made smaller than the voltage required to break the current, but large enough to limit the current to a suitable level. However, as long as the current is only limited (rather than broken), the non-linear resistors 410 in the subset of open sections 400 will dissipate energy. The number n of sections 400 and the Switching Impulse Protection Level (SIPL) of each non-linear resistor 410 will determine the maximum voltage for which a current may be broken... On occurrence of a fault, the current limiters 205 will switch in non-linear resistors 410, to limit the current flowing through the current limiter 205 so that it falls below a certain level. As the current limiter 205 reduces the current by building up voltage across the non-linear resistors 410 of the open sections, the voltage at the side of the current limiter 205 will be maintained at a voltage close to the normal voltage, instead of dropping drastically”] and an impedance of the current limiting element is set at a value [e.g. paragraph 055-056 recites “a non-linear, voltage-dependent resistor 410…The non-linear resistor 410 could for example be an arrestor”] that enables, a voltage applied to the current limiting element to be maintained at the minimum voltage or greater than the minimum voltage needed for the system to continue operating [e.g. paragraphs 057-058 above. Note: non-linear resistors (e.g. arrester) changes its impedance according to an applied voltage].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by the low-speed circuit breaker interruption unit completes interruption of the DC current before a voltage applied to the current limiting element becomes lower than a minimum voltage allowable for the system; and an impedance of the current limiting element is set at a value that enables, a voltage applied to the current limiting element to be maintained at the minimum voltage or greater than the minimum voltage needed for the system to continue operating as taught by Berggren in order of being able to adjust the current-limiting strength. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have an impedance of the current limiting element is set at a value that enables, a voltage applied to the current limiting element to be maintained at the minimum voltage or greater than the minimum voltage needed for the system to continue operating, and the low-speed circuit breaker does not include a current limiting element having an impedance value which is the same as the impedance of the current limiting element included in the high-speed circuit breaker, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Berggren and further in view of US Pub. No. 2012/0067849; (hereinafter Nazeri).

Regarding claim 3, Ito fails to disclose wherein the high-speed circuit breaker is a forced arc-extinguishing direct current circuit breaker.  
Nazeri teaches wherein the high-speed circuit breaker is a forced arc-extinguishing direct current circuit breaker [e.g. paragraph 07 recites “The electromagnetic force for displacing the arc into the arc-chute in a DC circuit breaker is in general a function of the current value”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker is a forced arc-extinguishing direct current circuit breaker as taught by Nazeri in order of being able to provide high efficiency, paragraph 011.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Fig. 4 in view of Berggren and further in view of Ito, Fig. 8.

Regarding claim 4, Ito, Fig.  4 fails to disclose wherein the low-speed circuit breaker is a self-excited vibration direct current circuit breaker.  
Ito [e.g. Fig. 8] teaches wherein the low-speed circuit breaker is a self-excited vibration direct current circuit breaker [e.g. col. 2, lines 25 – 30 recites “A reactor and a condenser which are connected in parallel to the DC circuit breaker for extending and vibrating arc currents for commutation generally play an important part in a self-excited commuting DC circuit breaking device.”
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the low-speed circuit breaker is a self-excited vibration direct current circuit breaker as taught by Ito, Fig. 8 in order of being able to extinguish the breaking arc.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Berggren, Nazeri and further in view of US Patent No. 8,837,093; (hereinafter Panousis).

Regarding claim 5, Ito fails to disclose wherein the high-speed circuit breaker interruption unit is a vacuum circuit breaker.  
Panousis [e.g. Fig. 1] teaches wherein the high-speed circuit breaker interruption unit is a vacuum circuit breaker [e.g. col. 6, lines 12 – 24 recite, inter-alia, “the second switching element 2 may be a vacuum interrupter”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker interruption unit is a vacuum circuit breaker as taught by Panousis in order of being able to provide a good thermal interruption capability.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Fig. 4 in view of Berggren, Ito, Fig. 8 and further in view of Ito, Fig. 9

Regarding claim 6, Ito, Fig.  4 fails to disclose wherein the low-speed circuit breaker interruption unit is a gas circuit breaker.
Ito [e.g. Fig. 9] teaches wherein the low-speed circuit breaker interruption unit is a gas circuit breaker [e.g. col. 1, lines 26 – 34 recite “wherein the low-speed circuit breaker interruption unit is a gas circuit breaker”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the low-speed circuit breaker interruption unit is a gas circuit breaker as taught by Ito Fig. 9 in order of being able to extinguish the arc.

Claim(s) 7 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Berggren, and further in view of US Pub. No. 2016/0329179; (hereinafter Kim).
Regarding claim 7, Ito fails to disclose wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements.  
Kim [e.g. Fig. 2] teaches wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements [e.g. 130 and 140; paragraph 029 recites “Each of the first and second semiconductor switches 130 and 140 includes, for example, a power semiconductor switch…the power semiconductor switch may be implemented as… an Insulated Gate Bipolar Transistor (IGBT)”. Examiner note: It is well known in the art that IGBT switches have inherently a self-arc-extinguishing characteristic].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements as taught by Kim in order of being able to provide high voltage capability and low ON-resistance.

Regarding claim 8, Ito fails to disclose wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements with a mechanical switch.
Kim [e.g. Fig. 2] teaches wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements [e.g. 130 and 140] with a mechanical switch [e.g. 110; paragraph 029 recites “in the present invention, an L/C circuit 120 and a first semiconductor switch 130 are connected in series with the mechanical switch 110, and a second semiconductor switch 140 is connected in parallel with the first semiconductor switch 130…Each of the first and second semiconductor switches 130 and 140 includes, for example, a power semiconductor switch…the power semiconductor switch may be implemented as… an Insulated Gate Bipolar Transistor (IGBT)”. Examiner note: It is well known in the art that IGBT switches are self-arc-extinguishing].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements with a mechanical switch as taught by Kim in order of being able to provide bi-directional fault protection.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 1:
“No-where is it suggested that “the low-speed circuit breaker interruption unit completes interruption of the DC current before a voltage applied to the current limiting element becomes lower than a minimum voltage allowable for the system”.... and “a voltage applied to the current limiting element to be maintained at a minimum voltage or greater than a minimum voltage needed or the system to continue operating.”

In response, the examiner submits that Berggren teaches on paragraphs 057 – 058 “The non-linear resistors 410 of the open section 400 set up a voltage which counteracts the flow of current through the non-linear resistors 410. The higher number of sections 400 that are opened, the smaller the current will be, with zero current as the extreme. By opening a suitable subset of the n series connected breaker sections 400, the counter voltage across the corresponding arrestors can be made smaller than the voltage required to break the current, but large enough to limit the current to a suitable level. However, as long as the current is only limited (rather than broken), the non-linear resistors 410 in the subset of open sections 400 will dissipate energy. The number n of sections 400 and the Switching Impulse Protection Level (SIPL) of each non-linear resistor 410 will determine the maximum voltage for which a current may be broken... On occurrence of a fault, the current limiters 205 will switch in non-linear resistors 410, to limit the current flowing through the current limiter 205 so that it falls below a certain level. As the current limiter 205 reduces the current by building up voltage across the non-linear resistors 410 of the open sections, the voltage at the side of the current limiter 205 will be maintained at a voltage close to the normal voltage, instead of dropping drastically” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex Torres-Rivera/Primary Examiner, Art Unit 2838